Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or suggest “the evaluation model is trained before the text authored by the person is obtained, the evaluation model trained based on historical loan records including text an agreement executed between the person and the provider” as recited in claims 1, 6, and 16.
Gopinathan, U.S. Patent Application Publication No. 2015/0142446, (herein Gopinathan) teaches an information processing apparatus, comprising: interface circuitry configured to obtain a text authored by a person; processing circuitry configured to: analyze the text to obtain measurements of language features of the person, the text authored by the person included in a communication between the person and a provider; input the measurements of the language features into an evaluation model that is trained to predict a score as a function of the language features; determine a specific score for the person based on the evaluation model; and output the specific score of the person for predicting a likelihood of the person following the agreement [Data pre-processing obtains text authored by a customer and hardware/processor performs text analysis to extract features. Gopinathan at paragraphs 39, 42 & 51; FIGS. 3 & 7. The extracted features are input into classification and prediction models that are trained to predict and output the probability of credit risk, which is used to predict a customer defaulting on a loan (i.e. agreement). Gopinathan at paragraphs 41, 43, 46, and 50-51; FIGS. 1, 3, 7]. However, Gopinathan doesn’t teach that the evaluation model is trained before the text authored by the person is obtained, the evaluation model trained based on historical loan records including text an agreement executed between the person and the provider. 
Roser et al., U.S. Patent Application Publication No. 2012/0023006, (herein Roser) teaches training a model for evaluating/scoring credit/default risk, wherein the model is trained based on various data sources, including textual data [Roser at paragraphs 27-28, 47-48]. However, Roser doesn’t teach that the evaluation model is trained before the text authored by the person is obtained and that the historical loan records include text an agreement executed between the person and the provider.
Emekter, Riza, et al., "Evaluating credit risk and loan performance in online Peer-to-Peer (P2P) lending, teaches the extent various borrow financial parameters affect loan defaults. Emekter doesn’t 
Jin, Yu, and Yudan Zhu, "A data-driven approach to predict default risk of loan for online peer-to-peer (P2P) lending”, (herein Yu) teaches predicting default risk of loans using a model training based on historical loan records. However, Yu doesn’t teach that the model is trained before the text authored by the person is obtained, the evaluation model trained based on historical loan records including text an agreement executed between the person and the provider.
Larrimore, Laura, et al, "Peer to peer lending: The relationship between language features, trustworthiness, and persuasion success”, teaches the effectiveness of various language/text features on a borrower successfully receiving funding. Larrimore doesn’t teach an evaluation model is trained before the text authored by the person is obtained and that the historical loan records include text an agreement executed between the person and the provider.
Therefore, the prior art of record doesn’t teach or suggest “an evaluation model is trained before the text authored by the person is obtained and that the historical loan records include text an agreement executed between the person and the provider” as recited by claims 1, 6, and 16.
Claims 2-5, 7-15, 17-20 depend from claims 1, 6, and 16, respectively, and are considered allowable for at least the reasons given above for claims 1, 6, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123